DETAILED ACTION
Status of the Application
The amendment filed 12/21/2021 has been entered. The following has occurred: Claims 1 and 7 have been amended; Claims 2-3 have been cancelled. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 4-7 are currently pending and have been examined.
Effective Filling Date: 2/1/2019.
Response to Amendment
35 U.S.C. 112(b) rejection is withdrawn in light of amended claim limitations.
35 U.S.C. 112(d) rejection is added in light of amended claim limitations. 
35 U.S.C. 103 rejection is maintained in light of amended claim limitations and new rationale is provided.
Priority
The present application claims priority to Foreign Application JP2018-018069, filed on 2/5/2018.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6  recites “receiving, by the server, information regarding a prohibited act from the lender, determining, by the server, whether or not the user did the prohibited act based on the data; and when determining that the user did the prohibited act, notifying, by the server, the determination to the lender” is same as claim 1 limitations, “receiving, by the server, information regarding one or more prohibited acts from a lender of the vehicle;” “determining, by the server, whether or not the user performed any of the one or more prohibited acts based on the comparison and the location data; and upon determination that the user performed any of the one or more prohibited acts, notifying, by the server, the determination to the lender.” The dependent claim 6 does not further narrow the limitations of the independent claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 4-7are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 20140309805 A1) in view of Meunier (US 20020186144 A1)
Claim 1, Ricci discloses a rating method that rates a user using car sharing (Para. [0432] disclosing the claimed system/method includes storing information associated with a vehicle and/or a user, which may be used to restrict user from certain rental agreements. The stored information tracks user behavior for insurance risks and predictions of risk. “the information may be used to form a “user-based” Carfax® (or Driverfax) information system. However, instead of facts related to a specific vehicle, the user-based system may include facts related to specific user or driver. Details may include “driver has been arrested for driving under the influence,” “driver was cited for texting while driving,” “driver has been warned for driving without fastened restraint,” “driver has been involved in four car accidents,” “driver has been addicted to drugs,” and the like.” Which is rating of a user), comprising:
sensing a state of a vehicle rented to the user with a sensor mounted on the vehicle (Claims 1, 5, 11-14, 17, and 19 disclosing receiving sensor data from one or more vehicle sensors, including image sensor, motion sensor, vibration sensor, and a force sensor. In para. [0007], disclosing receiving sensor data to determine if a user in contact with the vehicle is an authorized user by comparing the received 
transmitting data sensed with the sensor from the vehicle to a server (Para. [0128]-[0129] disclosing the vehicle control system may communicate with or through a communication network to a server. Para. [0130] disclosing stored data can be stored in a cloud or server. Para. [0356] disclosing the characteristic data from sensors is sent to a server to compare with stored data. More examples provided in Para. [0379], [0401]);
determining, by the server, an action of the user based on the data (Para. [0432] disclosing the tracking of user behavior includes actions such as, “driver has been arrested for driving under the influence,” “driver was cited for texting while driving,” “driver has been warned for driving without and
calculating, by the server, a rating of the user based on the action of the user (Para. [0432], “the determinations made in the aforementioned embodiments may be stored and associated with a vehicle and/or a user. For instance, if a user routinely fails to make maintenance visits, and causes damage to vehicles, the user may be restricted from certain rental agreements, insurance benefits, etc. The information may be stored to a central repository to track user behavior for insurance risks and predictions of risk. In other words, the information may be used to form a “user-based” Carfax® (or Driverfax) information system. However, instead of facts related to a specific vehicle, the user-based system may include facts related to specific user or driver. Details may include “driver has been arrested for driving under the influence,” “driver was cited for texting while driving,” “driver has been warned for driving without fastened restraint,” “driver has been involved in four car accidents,” “driver has been addicted to drugs,” and the like.” Disclosing a determination (which is calculate, see para. [0057]) made from stored information associated with a vehicle or a user. The determination made may restrict the user from rental agreement. The stored information is used to track user behavior for (determining) of insurance risk and prediction (i.e. a way of calculation) of risk. The Office asserts a prediction or calculation of risk associated with a user is an example of rating of the user based on action of the user, such as “driver has been arrested for driving under the influence,” “driver was cited for texting while driving,” “driver has been warned for driving without fastened restraint,” “driver has been involved in four car accidents,” “driver has been addicted to drugs,” and the like.);
receiving, by the server, information regarding one or more prohibited acts from a lender of the vehicle (Para. [0214] and [0325]-[0326] disclosing the seat sensor detects the user suffers a nervous or muscular system issue (e.g., seizure or other medical problem) to determine the safety parameter is not nominal, then the automobile controller (i.e. server) receives the sensor data to determine the effect of the commands and adjust the command as needed, such as take control of the vehicle to a stop in a safe location. Also in para. [0432] disclosing the system provides user behavior detail and damages to vehicles to restrict the user from rental agreements, the detail may include, driver has been arrested for driving under the influence,” “driver was cited for texting while driving,” “driver has been warned for driving without fastened restraint,” “driver has been involved in four car accidents,” “driver has been addicted to drugs,” and the like. Which are receiving, determining, and notifying by the server, information regarding prohibited act by the user/driver. In Para. [0450] disclosing the prohibited act of illegal street racing and locate vehicle at street-racing sites. In para. [0013], [0455]-[0457], the system compares the sensor data to user profile operating restrictions to determine whether if the vehicle/user is in compliance or not (i.e. prohibited act), and updating/notifying such information. See additional information in para. [0196], [0437], [0455] regarding restriction actions such as texting, speeding, and driving in restricted area. In para. [0055] specifically discloses restrictions of vehicle operation to non-highway driving, a warranty with warranty provider 2414 that requires oil changes every 5,000 miles, and an authorized monitor (e.g. probation officer) that requires user 216 to abstain from consuming alcohol and visiting a bar.); 
capturing, with the sensor (Para. [0203] disclosing vehicle sensor includes “one or more interior-facing or exterior-facing cameras or other imaging sensors (which commonly convert an optical image into an electronic signal but may include other devices for detection objects such as an electromagnetic radiation emitter/receiver that emits electromagnetic radiation and receives electromagnetic waves reflected by the object) to sense objects”. Also see para. [0210]-[0201] for image sensors), at least one first image of an internal appearance of the vehicle and an external appearance of the vehicle before the user uses the vehicle (Para. [0460], “a vehicle may automatically assess the health of vehicle occupants in the event of an accident or incident (road rage, shooting, loud noises internal and/or external to the vehicle, etc.). Further, the vehicle may determine number of people involved, vital signs, images from within the vehicle (e.g., via cameras), blackbox type data (e.g., speed at impact, g-forces subjected to vehicle and occupants, time of day, time since impact, time/length of impact, etc.), and communicate data to EMS, Police, Insurance co., mobile phones and other linked devices. Automatic crash reporting for police and insurance reports may be provided; as such, no recreation of the crash required or interviewing of witnesses. Instead, time-stamped GPS data and black-box recordings of the cars involved will paint the whole picture. Furthermore, automatic damage/health assessment in the case of a car crash may be provided; not just location, but the automatic transmission of data to the EMS and police; e.g. number of people in the car, vitals, images from dashboard camera, blackbox data such as speed at impact, etc.” Para. [0464] disclosing in the event of user involved in a traffic accident, the vehicle control system may record of the event, including road condition comprise humidity, precipitation present, temperature, visibility and special or unusual conditions such as deer roadway crossings reported in the vicinity. Para. [0465], “One or more of vehicle sensors 242 detect or sense damage to vehicle 242 as associated with a particular location of vehicle 104 associated with one or more areas 508. See FIGS. 5A-C. Upon detection of vehicle damage, the vehicle control system 204 may train vehicle sensors 242 to the surrounding area of vehicle damage, and/or record and train as possible non-vehicle sensors 236 to the surrounding area.” “Also, the vehicle control system 204 may record vehicle damage data and/or hazard data on profile data 252 associated with the user 216 of vehicle 104.” Para. [0493], “in the event of a vehicle damage incident, comprehensive definition of the circumstances prior, during and sometimes after the incident are recorded, and may be communicated to authorities (e.g. police, insurance provider, regulatory entity, authorized users). For example, such accident data may comprise 
capturing, with the sensor, at least one second image of the internal appearance of the vehicle and the external appearance of the vehicle after the user uses the vehicle; performing a comparison of the at least one first image and the at least one second image (Para. [0527]-[0549] disclosing the vehicle control system receives various sensor data, interior and exterior, to identify damage and degree of damage to the vehicle and notify appropriate personnel. Specifically in para. [0541] disclosing the vehicle sensor (i.e. camera) employed to sense or detect changes in the vehicle skin may be located in ; 
receiving location data associated with the vehicle while the user uses the vehicle (Para. [0033] disclosing the acquiring of position data such as GPS navigation device attached to vehicle. Para. [0052] disclosing the wireless receiver or transceiver to received and/or send location signals from and/or to a satellite positioning system (SPS), such as the Global Positioning System (“GPS”) (US). Additionally see para. [0124], [0136], [0202], [0257], [0270]-[0272], and [0450] for more detail and example); 
determining, by the server, whether or not the user performed any of the one or more prohibited acts based on the comparison and the location data; and upon determination that the user performed any of the one or more prohibited acts, notifying, by the server, the determination to the lender (Para. [0432] disclosing the tracking of user behavior includes actions such as, “driver has been arrested for driving under the influence,” “driver was cited for texting while driving,” “driver has been warned for driving without fastened restraint,” “driver has been involved in four car accidents,” “driver has been addicted to drugs,” and the like. Para. [0455] disclosing the particular user may have insurance policy includes restrictions of vehicle operation to non-highway driving, a warranty with warranty provider 2414 that requires oil changes every 5,000 miles, and an authorized monitor (e.g. probation officer) that requires user 216 to abstain from consuming alcohol and visiting a bar. Para. [0432] disclosing the system provides user behavior detail and damages to vehicles to restrict the user from rental agreements, the detail may include, driver has been arrested for driving under the influence,” “driver was cited for texting while driving,” “driver has been warned for driving without fastened restraint,” “driver has been involved in four car accidents,” “driver has been addicted to drugs,” and the like. Which 
Ricci discloses the above-mentioned limitations of method for rating a user using car sharing services. Ricci in paragraph [0432] discloses determining of user for insurance risk and prediction of risk based on stored information associated with the vehicle and/or user such as poor user behaviors and unsafe parameters. The Office assert under the broadest reasonable interpretation, that the determining risk is similar to calculating a rating associated with the user based on their actions. However, for alternative interpretation, that risk is different than a rating. 
For the purpose of expedited compact prosecution, the Examiner will introduce, Meunier, which is directed to a similar system and method for automating a vehicle rental process, that specifically teaches, calculating, by the server, a rating of the user based on the action of the user (Meunier: Para. [0206]-[0207], [0224], [0304], [0321], and [0392]-[0394] teaching the determining and updating of user behavior and rating based on actions taken by the user, such as: a) lack of punctuality against reserved vehicle access and return times; b) users returning rental vehicles in untidy or damaged conditions; c) users returning vehicles in a different location than originally booked; d) unreported traffic violations; e) 
	Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system and method for tracking user behavior and vehicle condition of Ricci to include the feature of rating user based on user behavior and accident history for an automating a vehicle rental process system and method, as taught by Meunier, for the motivation and advantages of providing rental vehicle providers with the ability to monitor the condition of use of their vehicles and detect risky behaviors such as speeding, as well as recognizes the existence of imperfect user behavior and provides users with incentives to act responsibly and disincentives to act fraudulently or irresponsibly (Para. [0050] and [0055]). 
Claim 4, the combination of Ricci and Meunier makes obvious of the method claim 1. Ricci further discloses 
transmitting a request from a terminal device to the server based on an input to the terminal device by the user (Para. [0246], “network transceiver 824 can include any device configured to transmit and receive analog and/or digital signals. Optionally, the media controller subsystem 348 may utilize a network transceiver 824 in one or more communication networks associated with the vehicle 104 to receive and transmit signals via the communications channel 356. Additionally or alternatively, the network transceiver 824 may accept requests from one or more devices 212, 248 to access the media controller subsystem 348. One example of the communication network is a local-area network (LAN). As can be appreciated, the functionality associated with the network transceiver 824 may be built into at least one other component of the vehicle 104 (e.g., a network interface card, communications module, etc.).” Para. [0287], “kernel 1028 can be a computer program that manages input/output requests from software and translates them into data processing instructions for the processor 304 and other components of the vehicle control system 204. The kernel 1028 is the fundamental component of the and
upon reception of the request from the terminal device, deciding, by the server, whether or not to permit rental of the vehicle based on a history of the rating of the user calculated in a past (Para. [0432] disclosing the (previously) stored information of user behavior for insurance risk and predictions of risk is used to restrict user from rental agreement which is not permitting the rental of vehicle based on a history of rating of the user calculated in a past. The Office asserts in order for information to be stored, it has to be collected and received in the past. The Office also takes the position that in order for the system to identify a restriction in rental agreement, a rental agreement request has to be requested and received).
Ricci discloses receiving request from a terminal device of the user to the service based on an input to the terminal device by the user and whether to restrict rental agreement based prediction of risk associated with the user previous actions. The only difference between the claimed invention and Ricci, is that Ricci does not expressly teach the request from user device is a rental request. 
Ricci fails to expressly teach (italic emphasis):
transmitting a rental request of the vehicle from a terminal device to the server based on an input to the terminal device by the user.
However, Meunier further teaches, 
transmitting a rental request of the vehicle from a terminal device to the server based on an input to the terminal device by the user (Para. [0170]-[0173] teaching user registration or open an account for wanting to rent a vehicle. Para. [0196]-[0197] teaching to reserve a vehicle for future use over the internet. Para. [0100] teaching the use of mobile phone). 

Claim 5, the combination of Ricci and Meunier makes obvious of the method claim 4. Meunier further teaches 
further comprising notifying, by the server, the history of the rating to a lender of the vehicle, and receiving information regarding whether or not to permit the rental of the vehicle from the lender to the user (Meunier: para. [0224] teaching notifying and billing the user, and updating user behavior rating for failed to use their reservation after a system manager defined grace period has expired. Specifically, in para. [0049] teaching the system enables service providers and users to efficiently communicate with each other in a multilingual and documented manner to resolve complaints or problems. Also see para. [0166] for mobile communication devices communications. Para. [0222-[0224] teaching user notified the reservation is cancelled). 
Claim 6, the combination of Ricci and Meunier makes obvious of the method claim 4. Ricci further teaches 
receiving, by the server, information regarding a prohibited act from the lender, determining, by the server, whether or not the user did the prohibited act based on the data; and when determining that the user did the prohibited act, notifying, by the server, the determination to the lender (Para. [0214] and 
Claim 7, Ricci discloses a management system that manages rental of a vehicle to a user using car sharing (Para. [0432] disclosing the claimed system/method includes storing information associated with a vehicle and/or a user, which may be used to restrict user from certain rental agreements. The stored information tracks user behavior for insurance risks and predictions of risk. “the information may be used to form a “user-based” Carfax® (or Driverfax) information system. However, instead of facts related to a specific vehicle, the user-based system may include facts related to specific user or driver. Details may include “driver has been arrested for driving under the influence,” “driver was cited for texting while driving,” “driver has been warned for driving without fastened restraint,” “driver has been involved in four car accidents,” “driver has been addicted to drugs,” and the like.” Which is rating of a user), comprising:
a vehicle mounted with a sensor configured to sense a state of the vehicle (Claims 1, 5, 11-14, 17, and 19 disclosing receiving sensor data from one or more vehicle sensors, including image sensor, motion sensor, vibration sensor, and a force sensor. In para. [0007], disclosing receiving sensor data to determine if a user in contact with the vehicle is an authorized user by comparing the received biometric data to stored authorized user in the profile data. Para. [0007] disclosing image sensor, seat weight sensor. Para. [0010] disclosing image sensor, motion sensor, vibration sensor, and a force sensor. Para. [0013], [0019], [0025], disclosing vehicle sensors include an odometer, a tachometer, an oil level meter, and an image sensor. Para. [0016] disclosing occupant health sensor. Para. [0022] disclosing vehicle sensors comprising a vehicle skin sensor, wherein the vehicle skin sensor comprises an electrical resistivity sensor, a magnetic field sensor, an image sensor, an RF sensor, a vibration sensor and a frequency sensor. Para. [0033] disclosing automotive navigation system such as satellite navigation system designed for use in vehicles, “[d]ead reckoning using distance data from sensors attached to the drivetrain, a gyroscope and an accelerometer can be used for greater reliability, as GPS signal loss and/or multipath can occur due to urban canyons or tunnels.” Para. [0047], ““gesture capture” refers to a sense or otherwise a detection of an instance and/or type of user gesture. The gesture capture can be received by sensors in three-dimensional space. Further, the gesture capture can occur in one or more areas of a screen, for example, on a touch-sensitive display or a gesture capture region.” See Figs 6A, 6B, 7A, and 7B for illustrations of interior sensors and exterior sensors for a vehicle. Para. [0119] and [0131] disclosing vehicle sensors of ranging sensors of radar, lidar, and ladar. Additional vehicle sensor information provided in para. [0203]-[0239]);
a server configured to receive data sensed with the sensor from the vehicle (Para. [0128]-[0129] disclosing the vehicle control system may communicate with or through a communication network to a server. Para. [0130] disclosing stored data can be stored in a cloud or server. Para. [0356] disclosing the 
one or more prohibited acts from a lender of the vehicle (Para. [0214] and [0325]-[0326] disclosing the seat sensor detects the user suffers a nervous or muscular system issue (e.g., seizure or other medical problem) to determine the safety parameter is not nominal, then the automobile controller (i.e. server) receives the sensor data to determine the effect of the commands and adjust the command as needed, such as take control of the vehicle to a stop in a safe location. Also in para. [0432] disclosing the system provides user behavior detail and damages to vehicles to restrict the user from rental agreements, the detail may include, driver has been arrested for driving under the influence,” “driver was cited for texting while driving,” “driver has been warned for driving without fastened restraint,” “driver has been involved in four car accidents,” “driver has been addicted to drugs,” and the like. Which are receiving, determining, and notifying by the server, information regarding prohibited act by the user/driver. In Para. [0450] disclosing the prohibited act of illegal street racing and locate vehicle at street-racing sites. In para. [0013], [0455]-[0457], the system compares the sensor data to user profile operating restrictions to determine whether if the vehicle/user is in compliance or not (i.e. prohibited act), and updating/notifying such information. See additional information in para. [0196], [0437], [0455] regarding restriction actions such as texting, speeding, and driving in restricted area. In para. [0055] specifically discloses restrictions of vehicle operation to non-highway driving, a warranty with warranty provider 2414 that requires oil changes every 5,000 miles, and an authorized monitor (e.g. probation officer) that requires user 216 to abstain from consuming alcohol and visiting a bar), the data including at least one first image of an internal appearance of the vehicle and an external appearance of the vehicle before the user uses the vehicle, and at least one second image of the internal appearance of the vehicle and the external appearance of the vehicle after the user uses the vehicle (Para. [0460], “a vehicle may automatically assess the health of vehicle occupants in the event of an accident or incident internal and/or external to the vehicle, etc.). Further, the vehicle may determine number of people involved, vital signs, images from within the vehicle (e.g., via cameras), blackbox type data (e.g., speed at impact, g-forces subjected to vehicle and occupants, time of day, time since impact, time/length of impact, etc.), and communicate data to EMS, Police, Insurance co., mobile phones and other linked devices. Automatic crash reporting for police and insurance reports may be provided; as such, no recreation of the crash required or interviewing of witnesses. Instead, time-stamped GPS data and black-box recordings of the cars involved will paint the whole picture. Furthermore, automatic damage/health assessment in the case of a car crash may be provided; not just location, but the automatic transmission of data to the EMS and police; e.g. number of people in the car, vitals, images from dashboard camera, blackbox data such as speed at impact, etc.” Para. [0464] disclosing in the event of user involved in a traffic accident, the vehicle control system may record of the event, including road condition comprise humidity, precipitation present, temperature, visibility and special or unusual conditions such as deer roadway crossings reported in the vicinity. Para. [0465], “One or more of vehicle sensors 242 detect or sense damage to vehicle 242 as associated with a particular location of vehicle 104 associated with one or more areas 508. See FIGS. 5A-C. Upon detection of vehicle damage, the vehicle control system 204 may train vehicle sensors 242 to the surrounding area of vehicle damage, and/or record and train as possible non-vehicle sensors 236 to the surrounding area.” “Also, the vehicle control system 204 may record vehicle damage data and/or hazard data on profile data 252 associated with the user 216 of vehicle 104.” Para. [0493], “in the event of a vehicle damage incident, comprehensive definition of the circumstances prior, during and sometimes after the incident are recorded, and may be communicated to authorities (e.g. police, insurance provider, regulatory entity, authorized users). For example, such accident data may comprise vehicle speed, braking timing and performance to include ABS performance and timing, user operations to include if user was texting while driving, weather conditions, road conditions (to include a sensor that provides coefficient of and
a terminal device configured to transmit to the server a request based on an input by the user (Para. [0246], “network transceiver 824 can include any device configured to transmit and receive analog and/or digital signals. Optionally, the media controller subsystem 348 may utilize a network transceiver 824 in one or more communication networks associated with the vehicle 104 to receive and transmit signals via the communications channel 356. Additionally or alternatively, the network transceiver 824 may accept requests from one or more devices 212, 248 to access the media controller subsystem 348. One example of the communication network is a local-area network (LAN). As can be appreciated, the functionality associated with the network transceiver 824 may be built into at least one other component of the vehicle 104 (e.g., a network interface card, communications module, etc.).”  manages input/output requests from software and translates them into data processing instructions for the processor 304 and other components of the vehicle control system 204. The kernel 1028 is the fundamental component of the operating system 1004 that can execute many of the functions associated with the OS 1004.” In at least para. [0120] and [0122]-[0123] disclosing the receiving of request from an input by the user device to the server), wherein
the server (Para. [0128]-[0130]) is further configured to:
determine an action of the user based on the data (Para. [0432] disclosing the tracking of user behavior includes actions such as, “driver has been arrested for driving under the influence,” “driver was cited for texting while driving,” “driver has been warned for driving without fastened restraint,” “driver has been involved in four car accidents,” “driver has been addicted to drugs,” and the like);
rate the user based on the action of the user (Para. [0432], “the determinations made in the aforementioned embodiments may be stored and associated with a vehicle and/or a user. For instance, if a user routinely fails to make maintenance visits, and causes damage to vehicles, the user may be restricted from certain rental agreements, insurance benefits, etc. The information may be stored to a central repository to track user behavior for insurance risks and predictions of risk. In other words, the information may be used to form a “user-based” Carfax® (or Driverfax) information system. However, instead of facts related to a specific vehicle, the user-based system may include facts related to specific user or driver. Details may include “driver has been arrested for driving under the influence,” “driver was cited for texting while driving,” “driver has been warned for driving without fastened restraint,” “driver has been involved in four car accidents,” “driver has been addicted to drugs,” and the like.” Disclosing a determination (which is calculate, see para. [0057]) made from stored information associated with a vehicle or a user. The determination made may restrict the user from rental agreement. The stored information is used to track user behavior for (determining) of insurance risk and 
perform a comparison of the at least one first image and the at least one second image (Para. [0527]-[0549] disclosing the vehicle control system receives various sensor data, interior and exterior, to identify damage and degree of damage to the vehicle and notify appropriate personnel. Specifically in para. [0541] disclosing the vehicle sensor (i.e. camera) employed to sense or detect changes in the vehicle skin may be located in an interior space or an exterior of the vehicle, to detect changes in the skin condition of the vehicle hood. In at least para. [0460], [0468], [0471], [0486], [0542], and [0548] disclosing the camera captures images photographs of internal appearance of the vehicle for information such as user health condition and interior or exterior condition to compare with a baseline (i.e. image/information before action) information to determine the result of the action, which is an accident);
receive location data associated with the vehicle while the user uses the vehicle (Para. [0033] disclosing the acquiring of position data such as GPS navigation device attached to vehicle. Para. [0052] disclosing the wireless receiver or transceiver to received and/or send location signals from and/or to a satellite positioning system (SPS), such as the Global Positioning System (“GPS”) (US). Additionally see para. [0124], [0136], [0202], [0257], [0270]-[0272], and [0450] for more detail and example); 
determine whether or not the user performed any of the one or more prohibited acts based on the comparison and the location data; and upon determination that the user performed any of the one or more prohibited acts, notify the determination to the lender (Para. [0432] disclosing the tracking of user behavior includes actions such as, “driver has been arrested for driving under the influence,” and
decide, upon reception of the request from the terminal device, whether or not to permit rental of the vehicle based on a history of the rating of the user calculated in a past (Para. [0432] disclosing the (previously) stored information of user behavior for insurance risk and predictions of risk is used to 
Ricci discloses the above-mentioned limitations of method for rating a user using car sharing services. Ricci in paragraph [0432] discloses determining of user for insurance risk and prediction of risk based on stored information associated with the vehicle and/or user such as poor user behaviors and unsafe parameters. The Office assert under the broadest reasonable interpretation, that the determining risk is similar to rating a rate associated with the user based on their actions. However, one may argue that risk is different than a rating. Also Ricci fails to expressly teach transmitting a rental request of the vehicle. 
Specifically, Ricci fails to expressly teach (italic emphasis):
a terminal device configured to transmit to the server a rental request of the vehicle based on an input by the user; and 
However, Meunier, is directed to a similar system and method for automating a vehicle rental process, that specifically teaches, 
a terminal device configured to transmit to the server a rental request of the vehicle based on an input by the user (Para. [0170]-[0173] teaching user registration or open an account for wanting to rent a vehicle. Para. [0196]-[0197] teaching to reserve a vehicle for future use over the internet. Para. [0100] teaching the use of mobile phone); 
a rating unit that rates the user based on the action of the user (Meunier: Para. [0206]-[0207], [0224], [0304], [0321], and [0392]-[0394] teaching the determining and updating of user behavior and rating based on actions taken by the user, such as: a) lack of punctuality against reserved vehicle access and return times; b) users returning rental vehicles in untidy or damaged conditions; c) users returning 
	Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system and method for tracking user behavior and vehicle condition to determine whether or not to restrict the user from rental agreement in Ricci to include the feature of rating user based on user behavior and repeated accident history for an automating a vehicle rental process system and method, as taught by Meunier, for the motivation and advantages of providing rental vehicle providers with the ability to monitor the condition of use of their vehicles and detect risky behaviors such as speeding, as well as recognizes the existence of imperfect user behavior and provides users with incentives to act responsibly and disincentives to act fraudulently or irresponsibly (Para. [0050] and [0055]). 
Response
35 U.S.C. 112 Rejection
The amend claim limitation removed the use of objected limitations of “unit,” therefore, the 112(b) rejection has been withdrawn. 
35 U.S.C. 103 Rejections
The Applicant’s argument have been fully considered however are found to be unpersuasive. 
On page 6, the Applicant in the few features that are disclosed in Ricci and Meunier. On page 7, the Applicant asserts neither Ricci nor Meunier disclose the amended claim limitation of “receiving, by the server, information regarding one or more prohibited acts from a lender of the vehicle,” (bold emphasis from the remark). The Examiner respectfully disagrees. Ricci in para. [0214] and [0325]-[0326] disclosing the seat sensor detects the user suffers a nervous or muscular system issue (e.g., seizure or other medical problem) to determine the safety parameter is not nominal, then the automobile 
Furthermore, the Applicant asserts neither Ricci nor Meuniner disclose the amended claim limitations of “capturing, with the sensor, at least one first image of an internal appearance of the vehicle and an external appearance of the vehicle before the user uses the vehicle, capturing, with the sensor, at least one second image of the internal appearance of the vehicle and the external appearance of the vehicle after the user uses the vehicle, performing a comparison of the at least one first image and the at least one second image, receiving location data associated with the vehicle while the user uses the vehicle, and determining, by the server, whether or not the user performed any of the one or more prohibited acts based on the comparison and the location data, as recited in amended independent claims 1 and 7.” Which are conclusory statements that fail to specifically point out where the Examiner has erred in the rejection or how the claimed limitation is interpreted in light of the Specification.  The provided remarks are found unpersuasive and do not comply with 37 CFR 1.111(b). 

Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Kamisawa (US20150348179A1) is directed to a database includes usage condition data showing information about at which future time each of multiple parking sites prepared as rental sites and return sites for vehicles can be used for vehicle return. A control system specifies a reserved return site and a reserved return time relating to the new return reservation and sets a return reservation determining the specified reserved return site and reserved return time by ascertaining which parking site among multiple parking sites at which future time can be used, in response to a new return reservation request received from a first terminal among mobile terminals and/or vehicle-mounted terminals with reference to the usage condition data.
Raz (US20050131597A1) is directed to system and method for analyzing and evaluating the performance and attitude of a motor vehicle driver. A raw data stream from a set of vehicle sensors is filtered to eliminate extraneous noise, and then parsed to convert the stream into a string of driving event primitives. The string of driving events is then processed by a pattern-recognition system to derive a sequence of higher-level driving maneuvers. Driving maneuvers include such familiar procedures as lane changing, passing, and turn and brake. Driving events and maneuvers are quantified by parameters developed from the sensor data. The parameters and timing of the maneuvers can be analyzed to determine skill and attitude factors for evaluating the driver's abilities and safety ratings. The rendering of the data into common driving-
Scofield (US20170032673A1) is directed to techniques and/or systems are provided for providing driver alerts. For example, a client device module (e.g., a smartphone, a vehicle navigation unit, etc.) may collect driving behavior information (e.g., braking patterns, vehicle speed, weather conditions, acceleration/deceleration patterns, etc.) and/or user specified information (e.g., a number of passengers) of a driver driving a vehicle. The client device module may provide the driving behavior information and/or the user specified information to a driver alert provider. The driver alert provider may maintain a driver profile for the driver based upon the driving behavior information and/or the user specified information. The driver alert provider may generate a driver alert (e.g., a driver risk score of the driver) based upon the driver profile, and may provide the driver alert to other drivers that are within a threshold distance of the vehicle.
NPL “Design and Implementation of Logistics Vehicle Monitoring System Based on the SaaS Model” 2012. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3689